TO BE PUBLISHED


                 '~Vuyrrmr (~Vurf            of `rufu~;*'
                               2008-SC-000964-KB

                                                                      ..® lkoqAft
                                                                      31            m 'en   ac.
 KENTUCKY BAR ASSOCIATION,
 CLE COMMISSION



V.                            IN SUPREME COURT



ROBERT PAUL MARTIN                                                 RESPONDENT


                                     ORDER

       On December 8, 2008, Respondent, Robert Paul Martin (KBA member

number 86143), was ordered to show cause why he should not be suspended

from the practice of law for failing to comply with the continuing legal

education requirements set forth in Supreme Court Rule (SCR) 3.661, for the

educational year ending June 30, 2008 . Respondent acknowledges that on

June 30, 2008, he was deficient 1 .0 hour of the required 2 .0 hours of ethics

credit. On December 8, 2008, Respondent completed 1 .0 hour of additional

ethics credit.

      Having found Respondent failed to timely meet the continuing legal

education requirements set forth in SCR 3 .661, we DENY his motion to dismiss

this action . Further, as Respondent has failed to show cause for such failure,

we GRANT the motion of the Kentucky Bar Association (KBA), CLE
Commission, and in lieu of suspension, fine Respondent one hundred dollars

  100 .00) .

         IT IS FURTHER ORDERED that:

          1 . Respondent, Robert Paul Martin, shall pay the $100.00 fine to the

KBA within twenty (20) days following entry of this Order.

         2 . If the fine is not paid within twenty (20) days of entry of this Order,

Robert Paul Martin, KBA member number 86143, shall be suspended from the

practice of law in the Commonwealth of Kentucky for a period of thirty (30)

days .

         3 . The 1 .0 credit hour of ethics credit earned by Robert Paul Martin

during the 2008-2009 educational year shall be applied to the deficiency for

the educational year 2007-2008 .

         4. Robert Paul Martin shall be precluded from obtaining a "non-

hardship" time extension under SCR 3 .667(2) for the educational years ending

June 30, 2009, and June 30, 2010 .

         All sitting. All concur.

         ENTERED : February 19, 2009 .